*600Action by Thos. and Michael Duffy against Geo. L. and Ellen Tout in a justice’s court to recover $32.10. On a trial, there was a judgment for defendants for $2.90 and $40.00 costs. In the circuit court, plaintiff had judgment for $17.10, from which defendants appeal on the ground that there was no proper service of the notice of the appeal to the circuit court. The cause coming on regularly for hearing, the judgment of the circuit court was affirmed, no trial fee having been paid, and no one appearing for appellants. No opinion.
Affirmed.